Citation Nr: 0821312	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  02-00 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for right foot drop with compartment syndrome, claimed 
to be the result of Department of Veterans Affairs medical 
treatment.


REPRESENTATION

Veteran represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to April 
1967.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied compensation under 38 U.S.C.A. § 1151 
for right foot drop with compartment syndrome.

The veteran duly appealed the RO's decision and in August 
2002, he testified at a Board hearing at the RO before a 
Veterans Law Judge.  

Following the hearing, the Board referred the veteran's claim 
for a medical opinion by an independent medical expert (IME) 
pursuant to 38 U.S.C.A. § 7109 (West 2002).  In November 
2007, the IME opinion was received.  In December 2007, a copy 
of the IME was provided to the veteran, and he was offered 
the opportunity to present additional evidence or argument.  
In February 2008, he responded that he had no additional 
argument or evidence to submit and asked that the Board 
proceed with adjudication of his appeal.  See 38 C.F.R. § 
20.903 (2007); see also Thurber v. Brown, 5 Vet. App. 119 
(1993).

As set forth below, another remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.




REMAND

In an April 2008 letter, the veteran was advised that he was 
entitled to an additional Board hearing as the Veterans Law 
Judge who had conducted the August 2002 hearing was no longer 
employed by the Board.  See 38 U.S.C.A. § 7102 (West 2002); 
38 C.F.R. § 20.707 (2007).  Later that month, the veteran 
responded that he wished to appear at another hearing before 
a Veterans Law Judge at the RO.  

Because Travel Board hearings are scheduled by the RO, a 
remand of this matter is necessary.  See 38 C.F.R. §§ 20.700, 
20.704(a) (2007).  The veteran is advised that a Board 
hearing is not mandatory, and he may elect to have his appeal 
forwarded to the Board without such a hearing.

Accordingly, this case is REMANDED for the following:

The veteran should be scheduled, in 
accordance with appropriate procedures, 
for a personal hearing before a Veterans 
Law Judge at the RO.  38 U.S.C.A. § 7107 
(West 2002).  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record, keeping 
in mind the 30-day advance notice 
requirement specified at 38 C.F.R. § 
19.76 (2007).

The case should then be returned to the Board for further 
appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



